EXHIBIT SUPPLEMENTAL OPERATING AND FINANCIAL DATA For the Quarter Ended March 31, 2016 INDEX Page Investor Information 2 2016 Business Developments 3 Common Shares Data 4 Financial Highlights 5 Funds From Operations 6 - 7 Funds Available for Distribution 8 Net Income / EBITDA (Consolidated and by Segment) 9 - 11 EBITDA by Segment and Region 12 Consolidated Balance Sheets 13 Capital Structure 14 Debt Analysis 15 - 17 Unconsolidated Joint Ventures 18 - 19 Square Footage 20 Top 30 Tenants 21 Lease Expirations 22 - 23 Leasing Activity 24 Occupancy, Same Store EBITDA and Residential Statistics 25 Capital Expenditures 26 - 29 Development / Redevelopment Summary 30 Property Table 31 - 44 Certain statements contained herein constitute forward-looking statements as such term is defined in Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. Forward-looking statements are not guarantees of performance. They represent our intentions, plans, expectations and beliefs and are subject to numerous assumptions, risks and uncertainties. Our future results, financial condition and business may differ materially from those expressed in these forward-looking statements. You can find many of these statements by looking for words such as “approximates,” “believes,” “expects,” “anticipates,” “estimates,” “intends,” “plans,” “would,” “may” or other similar expressions in this supplemental package. We also note the following forward-looking statements: in the case of our development and redevelopment projects, the estimated completion date, estimated project cost and cost to complete; and estimates of future capital expenditures, dividends to common and preferred shareholders and operating partnership distributions. Many of the factors that will determine the outcome of these and our other forward-looking statements are beyond our ability to control or predict. For further discussion of factors that could materially affect the outcome of our forward-looking statements, see “Item 1A. Risk Factors” in our Annual Report on Form 10-K, as amended, for the year ended December 31, 2015. For these statements, we claim the protection of the safe harbor for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995. You are cautioned not to place undue reliance on our forward-looking statements, which speak only as of the date of this supplemental package. All subsequent written and oral forward-looking statements attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this section. We do not undertake any obligation to release publicly any revisions to our forward-looking statements to reflect events or circumstances occurring after the date of our Annual Report on Form10-K, as amended, or Quarterly Report on Form 10-Q, as applicable, and this supplemental package. INVESTOR INFORMATION Executive Officers: Steven Roth Chairman of the Board and Chief Executive Officer David R. Greenbaum President - New York Division Mitchell N. Schear President - Washington, DC Division Michael J. Franco Executive Vice President - Chief Investment Officer Joseph Macnow Executive Vice President - Finance and Chief Administrative Officer Stephen W. Theriot Chief Financial Officer RESEARCH COVERAGE - EQUITY James Feldman / Scott Freitag Steve Sakwa Alexander Goldfarb / Daniel Santos Bank of America / Merrill Lynch Evercore ISI Sandler O'Neill 646-855-5808 / 646-855-3197 212-446-9462 212-466-7937 / 212-466-7927 Ross Smotrich / Peter Siciliano Brad K. Burke John W. Guinee / Erin T. Aslakson Barclays Capital Goldman Sachs Stifel Nicolaus & Company 212-526-2306 / 212-526-3098 917-343-2082 443-224-1307 / 443-224-1350 Michael Bilerman / Emmanuel Korchman Jed Reagan / Chris Belosic Michael Lewis Citi Green Street Advisors SunTrust Robinson Humphrey 212-816-1383 / 212-816-1382 949-640-8780 212-319-5659 Ian Weissman / Derek J.A. van Dijkum Anthony Paolone / Gene Nusinzon Ross T. Nussbaum / Nick Yulico Credit Suisse JP Morgan UBS 212-538-6889 / 212-325-9752 212-622-6682 / 212-633-1041 212-713-2484 / 212-713-3402 Vincent Chao Vikram Malhotra / Sumit Sharma Deutsche Bank Morgan Stanley 212-250-6799 212-761-7064 / 212-761-7567 RESEARCH COVERAGE - DEBT Scott Frost Robert Haines / Craig Guttenplan Thierry Perrein Bank of America / Merrill Lynch Credit Sights Wells Fargo Securities 646-855-8078 212-340-3835 / 212-340-3859 704-715-8455 Peter Troisi Ron Perrotta Barclays Capital Goldman Sachs 212-412-3695 212-902-7885 Thomas Cook Mark Streeter Citi JP Morgan 212-723-1112 212-834-5086 This information is provided as a service to interested parties and not as an endorsement of any report, or representation as to the accuracy of any information contained therein. Opinions, forecasts and other forward-looking statements expressed in analysts' reports are subject to change without notice. - 2 - 2 Investment Activities Since January 1, 2016, we completed the following investment transactions: · On March 17, we entered into a joint venture, in which we own a 33.3% interest, which owns a $138,240,000 mezzanine loan. The interest rate is LIBOR plus 8.875% (9.32% at March 31, 2016) and the debt matures in November 2016, with two three-month extension options. At March 31, 2016, the joint venture has an $11,760,000 remaining commitment, of which our share is $3,920,000. The joint venture’s investment is subordinate to $350,000,000 of third party debt. We account for our investment in the joint venture under the equity method. Financing Activities Since January 1, 2016, we completed the following financing transactions: · On February 8, we completed a $700,000,000 refinancing of 770 Broadway, a 1,158,000 square foot Manhattan office building. The five-year loan is interest only at LIBOR plus1.75%, (2.19% at March 31, 2016) which was swapped for four and a half years to a fixed rate of 2.56%. We realized net proceeds of approximately $330,000,000. The property was previously encumbered by a 5.65%, $353,000,000 mortgage which was to mature in March 2016. · On March 7, we completed a $300,000,000 refinancing of our 55% owned joint venture, One Park Avenue, a 947,000 square foot Manhattan office building. The loan matures in March 2021 and is interest only at LIBOR plus 1.75% (2.19% at March 31, 2016). The property was previously encumbered by a 4.995%, $250,000,000 mortgage maturing in March 2016. - 3 - COMMON SHARES DATA (NYSE: VNO) (unaudited) Vornado Realty Trust common shares are traded on the New York Stock Exchange ("NYSE") under the symbol VNO. Below is a summary of performance and dividends for VNO common shares (based on NYSE prices): First Quarter Fourth Quarter Third Quarter Second Quarter High Price $ 99.97 $ 103.41 $ 98.96 $ 113.12 Low Price $ 78.91 $ 89.32 $ 84.60 $ 94.55 Closing Price - end of quarter $ 94.43 $ 99.96 $ 90.42 $ 94.93 Annualized Dividend per share $ 2.52 $ 2.52 $ 2.52 $ 2.52 Annualized Dividend Yield - on Closing Price 2.7% 2.5% 2.8% 2.7% Outstanding shares, Class A units and convertible preferred units as converted, excluding stock options (in thousands) 201,763 201,367 201,431 200,575 Closing market value of outstanding shares, Class A units and convertible preferred units as converted, excluding stock options $ 19.1 Billion $ 20.1 Billion $ 18.2 Billion $ 19.0 Billion TIMING Quarterly financial results and related earnings conference calls for the remainder of 2016 are expected to occur as follows: Filing Date Earnings Call Second Quarter 2016 Monday, August 1, 2016 Tuesday, August 2, 2 Third Quarter 2016 Monday, October 31, 2016 Tuesday, November 1, 2 -4 - FINANCIAL HIGHLIGHTS (unaudited and in thousands, except per share amounts) This section includes non-GAAP financial measures, including Earnings Before Interest Taxes Depreciation and Amortization ("EBITDA"), Funds From Operations attributable to common shares plus assumed conversions ("FFO"), FFO as adjusted for comparability, and Funds Available for Distribution ("FAD"). A description of these non-GAAP measures and reconciliations to the most directly comparable GAAP measures are provided on the pages that follow. Three Months Ended March 31, December 31, Total revenues $ 613,037 $ 606,802 $ 651,581 Net (loss) income attributable to common shareholders $ (114,163) $ 84,593 $ 230,742 Per common share: Basic $ (0.61) $ 0.45 $ 1.22 Diluted $ (0.61) $ 0.45 $ 1.22 FFO as adjusted for comparability $ $ $ Per diluted share $ $ $ FFO $ 203,137 $ 220,084 $ 259,528 FFO - Operating Partnership Basis ("OP Basis") $ 216,687 $ 233,926 $ 276,682 Per diluted share $ 1.07 $ 1.16 $ 1.37 FAD $ 102,393 $ 154,345 $ 89,757 Per diluted share $ 0.54 $ 0.81 $ 0.47 Dividends per common share $ 0.63 $ 0.63 $ 0.63 FFO payout ratio (based on FFO as adjusted for comparability) 58.3% 58.9% 49.6% FAD payout ratio 116.7% 77.8% 134.0% Weighted average shares used in determining FFO per diluted share - REIT basis 189,664 189,381 189,688 Convertible units: Class A 11,414 10,675 11,362 D-13 524 423 482 G1-G4 43 76 40 Equity awards - unit equivalents 670 737 654 Weighted average shares used in determining FFO per diluted share - OP Basis 202,315 201,292 202,226 - 5 - RECONCILIATION OF NET (LOSS) INCOME TO FFO (1) (unaudited and in thousands, except per share amounts) Three Months Ended March 31, December 31, Reconciliation of our net (loss) income to FFO: Net (loss) income attributable to Vornado $ (93,799) $ 104,077 $ 251,107 Depreciation and amortization of real property 134,121 118,256 131,910 Net gains on sale of real estate - (10,867) (142,693) Real estate impairment losses 160,700 256 - Proportionate share of adjustments to equity in net loss of partially owned entities to arrive at FFO: Depreciation and amortization of real property 39,046 36,272 37,275 Real estate impairment losses 4,353 - 4,141 Noncontrolling interests' share of above adjustments (20,942) (8,448) (1,869) FFO attributable to Vornado 223,479 239,546 279,871 Preferred share dividends (20,364) (19,484) (20,365) FFO attributable to common shareholders 203,115 220,062 259,506 Convertible preferred share dividends 22 22 22 FFO attributable to common shareholders plus assumed conversions 203,137 220,084 259,528 Add back of income allocated to noncontrolling interests of the Operating Partnership 13,550 13,842 17,154 FFO - OP Basis (1) $ $ $ FFO per diluted share (1) $ $ $ (1) FFO is computed in accordance with the definition adopted by the Board of Governors of the National Association of Real Estate Investment Trusts (“NAREIT”). NAREIT defines FFO as GAAP net income or loss adjusted to exclude net gains from sales of depreciated real estate assets, real estate impairment losses, depreciation and amortization expense from real estate assets and other specified non-cash items, including the pro rata share of such adjustments of unconsolidated subsidiaries. FFO and FFO per diluted share are non-GAAP financial measures used by management, investors and analysts to facilitate meaningful comparisons of operating performance between periods and among our peers because it excludes the effect of real estate depreciation and amortization and net gains on sales, which are based on historical costs and implicitly assume that the value of real estate diminishes predictably over time, rather than fluctuating based on existing market conditions. FFO does not represent cash generated from operating activities and is not necessarily indicative of cash available to fund cash requirements and should not be considered as an alternative to net income as a performance measure or cash flows as a liquidity measure. FFO may not be comparable to similarly titled measures employed by other companies. -6 - RECONCILIATION OF FFO TO FFO AS ADJUSTED FOR COMPARABILITY (unaudited and in thousands, except per share amounts) Three Months Ended March 31, December 31, FFO attributable to common shareholders plus assumed conversions (A) $ 203,137 $ 220,084 $ 259,528 Per diluted share $ 1.07 $ 1.16 $ 1.37 Items that affect comparability income: Acquisition and transaction related costs (4,607) (1,981) (4,951) FFO from discontinued operations and sold properties 721 14,188 19,251 Net gain on sale of residential condominiums 714 1,860 4,231 Toys FFO 500 1,454 500 Impairment loss and loan reserve on investment in Suffolk Downs - - (956) Other, net - 2,721 2,627 (2,672) 18,242 20,702 Noncontrolling interests' share of above adjustments 167 (1,079) (1,284) Items that affect comparability, net (B) $ (2,505) $ 17,163 $ 19,418 Per diluted share $ (0.01) $ 0.09 $ 0.10 FFO attributable to common shareholders plus assumed conversions, as adjusted for comparability (A-B) $ $ $ Per diluted share $ $ $ - 7- RECONCILIATION OF FFO TO FAD (unaudited and in thousands, except per share amounts) Three Months Ended March 31, December 31, FFO attributable to common shareholders plus assumed conversions (A) $ 203,137 $ 220,084 $ 259,528 Adjustments to arrive at FAD: Recurring tenant improvements, leasing commissions and other capital expenditures 74,569 52,048 109,889 Straight-line rentals 41,761 29,296 45,158 Amortization of acquired below-market leases, net 17,049 11,992 32,677 Stock-based compensation expense (14,571) (20,142) (6,518) Amortization of debt issuance costs (9,265) (7,456) (9,344) Items that affect comparability per page 7, excluding FFO attributable to discontinued operations and sold properties (3,393) 4,054 1,451 Carried interest and our share of net unrealized gains from real estate fund investments 3,138 1,621 9,222 Non real estate depreciation (1,824) (1,922) (1,548) Noncontrolling interests' share of above adjustments (6,720) (3,752) (11,216) (B) 100,744 65,739 169,771 FAD (A-B) $ $ $ FAD per diluted share $ $ $ FAD payout ratio 116.7% 77.8% 134.0% FAD is defined as FFO less (i) cash basis recurring tenant improvements, leasing commissions and capital expenditures, (ii) straight-line rents and amortization of acquired below-market leases, net, and (iii) other non-cash income, plus (iv) other non-cash charges. FAD is a non-GAAP financial measure that is not intended to represent cash flow and is not indicative of cash flow provided by operating activities as determined in accordance with GAAP. FAD is presented solely as a supplemental disclosure that management believes provides useful information regarding the Company's ability to fund its dividends. FAD payout ratios on a quarterly basis are not necessarily indicative of amounts for the full year due to fluctuation in timing of cash based expenditures, the commencement of new leases and the seasonality of our operations. - 8 - CONSOLIDATED NET INCOME / EBITDA (1) (unaudited and in thousands) Three Months Ended March 31, December 31, Inc (Dec) Property rentals $ 460,224 $ 458,528 $ 1,696 $ 456,839 Straight-line rent adjustments 41,761 29,296 12,465 45,158 Amortization of acquired below-market leases, net 17,507 12,450 5,057 33,135 Total rentals 519,492 500,274 19,218 535,132 Tenant expense reimbursements 59,575 66,921 (7,346) 64,742 Fee and other income: BMS cleaning fees 18,146 22,633 (4,487) 19,176 Management and leasing fees 4,799 4,192 607 4,320 Lease termination fees 2,405 3,747 (1,342) 19,076 Other income 8,620 9,035 (415) 9,135 Total revenues 613,037 606,802 6,235 651,581 Operating expenses 256,349 254,493 1,856 257,505 Depreciation and amortization 142,957 124,122 18,835 139,953 General and administrative 48,704 58,492 (9,788) 41,469 Impairment loss and acquisition and transaction related costs 165,307 1,981 163,326 4,951 Total expenses 613,317 439,088 174,229 443,878 Operating (loss) income (280) 167,714 (167,994) 207,703 Loss from partially owned entities (4,240) (2,743) (1,497) (3,921) Income from real estate fund investments 11,284 24,089 (12,805) 21,959 Interest and other investment income, net 3,518 10,792 (7,274) 7,360 Interest and debt expense (100,489) (91,674) (8,815) (98,915) Net gain on disposition of wholly owned and partially owned assets 714 1,860 (1,146) 146,924 (Loss) income before income taxes (89,493) 110,038 (199,531) 281,110 Income tax (expense) benefit (2,831) (971) (1,860) 450 (Loss) income from continuing operations (92,324) 109,067 (201,391) 281,560 Income from discontinued operations 716 16,179 (15,463) 1,984 Net (loss) income (91,608) 125,246 (216,854) 283,544 Less net (income) loss attributable to noncontrolling interests in: Consolidated subsidiaries (9,678) (15,882) 6,204 (17,395) Operating Partnership 7,487 (5,287) 12,774 (15,042) Net (loss) income attributable to Vornado (93,799) 104,077 (197,876) 251,107 Interest and debt expense 126,120 114,675 11,445 121,118 Depreciation and amortization 174,811 156,450 18,361 170,733 Income tax expense (benefit) 3,261 (739) 4,000 (30) EBITDA $ Capitalized leasing and development payroll $ 6,142 $ 4,941 $ 1,201 $ 5,148 Capitalized interest and debt expense $ 9,071 $ 11,110 $ (2,039) $ 10,488 EBITDA represents "Earnings Before Interest, Taxes, Depreciation and Amortization." Management considers EBITDA a non-GAAP financial measure for making decisions and assessing the unlevered performance of its segments as it relates to the total return on assets as opposed to the levered return on equity. As properties are bought and sold based on a multiple of EBITDA, management utilizes this measure to make investment decisions as well as to compare the performance of its assets to that of its peers. EBITDA should not be considered a substitute for net income. EBITDA may not be comparable to similarly titled measures employed by other companies. -9 - EBITDA BY SEGMENT (unaudited and in thousands) Three Months Ended March 31, 2016 Total New York Washington, DC Other Property rentals $ 460,224 $ 294,802 $ 102,706 $ 62,716 Straight-line rent adjustments 41,761 26,311 5,732 9,718 Amortization of acquired below-market leases, net 17,507 16,194 337 976 Total rentals 519,492 337,307 108,775 73,410 Tenant expense reimbursements 59,575 44,997 9,641 4,937 Fee and other income: BMS cleaning fees 18,146 22,659 - (4,513) Management and leasing fees 4,799 1,553 3,204 42 Lease termination fees 2,405 2,190 165 50 Other income 8,620 2,119 6,227 274 Total revenues 613,037 410,825 128,012 74,200 Operating expenses 256,349 175,307 49,319 31,723 Depreciation and amortization 142,957 84,321 38,582 20,054 General and administrative 48,704 9,967 7,964 30,773 Impairment loss and acquisition and transaction related costs 165,307 - 160,700 4,607 Total expenses 613,317 269,595 256,565 87,157 Operating (loss) income (280) 141,230 (128,553) (12,957) (Loss) income from partially owned entities (4,240) (3,563) (2,043) 1,366 Income from real estate fund investments 11,284 - - 11,284 Interest and other investment income, net 3,518 1,115 58 2,345 Interest and debt expense (100,489) (54,586) (15,935) (29,968) Net gain on disposition of wholly owned and partially owned assets 714 - - 714 (Loss) income before income taxes (89,493) 84,196 (146,473) (27,216) Income tax expense (2,831) (959) (264) (1,608) (Loss) income from continuing operations (92,324) 83,237 (146,737) (28,824) Income from discontinued operations 716 - - 716 Net (loss) income (91,608) 83,237 (146,737) (28,108) Less net (income) loss attributable to noncontrolling interests in: Consolidated subsidiaries (9,678) (3,429) - (6,249) Operating Partnership 7,487 - - 7,487 Net (loss) income attributable to Vornado (93,799) 79,808 (146,737) (26,870) Interest and debt expense 126,120 71,198 19,406 35,516 Depreciation and amortization 174,811 108,403 42,681 23,727 Income tax expense 3,261 1,090 265 1,906 EBITDA for the three months ended March 31, 2016 $ EBITDA for the three months ended March 31, 2015 $ EBITDA as adjusted for comparability - OP basis: For the three months ended March 31, 2016 $ For the three months ended March 31, 2015 $ See notes on page 11. - 10 - NOTES TO EBITDA BY SEGMENT (unaudited and in thousands) The elements of "New York" EBITDA as adjusted for comparability are summarized below. Three Months Ended March 31, Office (including BMS EBITDA of $5,045 and $5,681, respectively) $ 152,729 $ 150,769 Retail 93,323 81,305 Residential 6,350 5,050 Alexander's 11,569 10,407 Hotel Pennsylvania (3,472) (2,126) Total New York $ 260,499 $ 245,405 The elements of "Washington, DC" EBITDA as adjusted for comparability are summarized below. Three Months Ended March 31, Office, excluding the Skyline properties $ 61,988 $ 65,462 Skyline properties 5,092 6,055 Total Office 67,080 71,517 Residential 9,235 9,817 Total Washington, DC $ 76,315 $ 81,334 The elements of "Other" EBITDA as adjusted for comparability are summarized below. Three Months Ended March 31, Our share of real estate fund investments: Income before net realized/unrealized gains $ 2,231 $ 1,614 Net realized/unrealized gains on investments 1,561 5,548 Carried interest 1,519 3,388 Total 5,311 10,550 theMART (including trade shows) 23,028 21,041 555 California Street 11,615 12,401 India real estate ventures 1,319 1,841 Other investments 16,175 5,305 57,448 51,138 Corporate general and administrative expenses (a) (b) (30,606) (35,942) Investment income and other, net (a) 6,975 8,762 Total Other $ 33,817 $ 23,958 (a) The amounts in these captions (for this table only) exclude the results of the mark-to-market of our deferred compensation plan of $1,938 loss for the three months ended March 31, 2016 and $2,859 income for the three months ended March 31, 2015. (b) The three months ended March 31, 2015 includes a cumulative catch up of $4,542 from the acceleration of recognition of compensation expense related to the modification of the 2012-2014 Out-Performance Plans. - 11 - EBITDA BY SEGMENT AND REGION (unaudited) The following tables set forth the percentages of EBITDA, by operating segment and by geographic region, excluding discontinued operations and other items that affect comparability. Three Months Ended March 31, Segment and Region New York 70% 68% Washington, DC 21% 23% theMART, Chicago (included in "Other" segment) 6% 6% 555 California Street, San Francisco (included in "Other" segment) 3% 3% 100% 100% - 12 - CONSOLIDATED BALANCE SHEETS (unaudited and in thousands) March 31, 2016 December 31, 2015 (Decrease) Increase ASSETS Real estate, at cost: Land $ 4,164,796 $ 4,164,799 $ (3) Buildings and improvements 12,358,371 12,582,671 (224,300) Development costs and construction in progress 1,305,849 1,226,637 79,212 Leasehold improvements and equipment 109,536 116,030 (6,494) Total 17,938,552 18,090,137 (151,585) Less accumulated depreciation and amortization (3,352,986) (3,418,267) 65,281 Real estate, net 14,585,566 14,671,870 (86,304) Cash and cash equivalents 1,673,566 1,835,707 (162,141) Restricted cash 109,147 107,799 1,348 Marketable securities 162,091 150,997 11,094 Tenant and other receivables, net 97,345 98,062 (717) Investments in partially owned entities 1,553,250 1,550,422 2,828 Real estate fund investments 566,696 574,761 (8,065) Receivable arising from the straight-lining of rents, net 973,709 931,245 42,464 Deferred leasing costs, net 485,283 480,421 4,862 Identified intangible assets, net 218,388 227,901 (9,513) Assets related to discontinued operations 36,514 37,020 (506) Other assets 411,819 477,088 (65,269) Total assets $ $ $ LIABILITIES, REDEEMABLE NONCONTROLLING INTERESTS AND EQUITY Liabilities: Mortgages payable, net $ 9,844,242 $ 9,513,713 $ 330,529 Senior unsecured notes, net 844,514 844,159 355 Unsecured revolving credit facilities - 550,000 (550,000) Unsecured term loan, net 371,076 183,138 187,938 Accounts payable and accrued expenses 447,700 443,955 3,745 Deferred revenue 325,013 346,119 (21,106) Deferred compensation plan 116,824 117,475 (651) Liabilities related to discontinued operations 12,902 12,470 432 Other liabilities 433,863 426,965 6,898 Total liabilities 12,396,134 12,437,994 (41,860) Redeemable noncontrolling interests 1,177,684 1,229,221 (51,537) Vornado shareholders' equity 6,524,924 6,697,595 (172,671) Noncontrolling interests in consolidated subsidiaries 774,632 778,483 (3,851) Total liabilities, redeemable noncontrolling interests and equity $ $ $ - 13 - CAPITAL STRUCTURE (unaudited and in thousands, except per share and unit amounts) March 31, 2016 Debt: Consolidated debt (contractual): Mortgages payable $ 9,954,468 Senior unsecured notes 850,000 Unsecured term loan 375,000 $2.5 Billion unsecured revolving credit facilities - 11,179,468 Pro rata share of debt of non-consolidated entities (excluding $1,533,309 of Toys' debt) 2,633,075 Less: Noncontrolling interests' share of consolidated debt (primarily 1290 Avenue of the Americas, 555 California Street, and St. Regis - retail) (587,418) Total debt 13,225,125 Shares/Units Par Value Perpetual Preferred: 5.00% Preferred Unit (D-16) (1 unit @ $1,000,000 per unit) 1,000 3.25% Preferred Units (D-17) (177,100 units @ $25 per unit) 4,428 6.625% Series G Preferred Shares 8,000 $ 25.00 200,000 6.625% Series I Preferred Shares 10,800 25.00 270,000 6.875% Series J Preferred Shares 9,850 25.00 246,250 5.70% Series K Preferred Shares 12,000 25.00 300,000 5.40% Series L Preferred Shares 12,000 25.00 300,000 1,321,678 March 31, 2016 Converted Common Shares Share Price Equity: Common shares 188,771 $ 94.43 17,825,646 Class A units 11,593 94.43 1,094,727 Convertible share equivalents: Equity awards - unit equivalents 821 94.43 77,526 D-13 preferred units 494 94.43 46,648 G1-G4 units 42 94.43 3,966 Series A preferred shares 42 94.43 3,966 19,052,479 Total Market Capitalization $ - 14 - DEBT ANALYSIS (unaudited and in thousands) As of March 31, 2016 Total Variable Fixed Weighted Weighted Weighted Average Average Average Amount Interest Rate Amount Interest Rate Amount Interest Rate Consolidated debt (contractual) $ 11,179,468 3.41% $ 3,634,067 2.18% $ 7,545,401 4.00% Pro rata share of debt of non-consolidated entities: Toys 1,533,309 8.21% 830,907 7.43% 702,402 9.12% All other 2,633,075 4.82% 673,469 2.13% 1,959,606 5.74% Total 15,345,852 4.13% 5,138,443 3.02% 10,207,409 4.69% Less: Noncontrolling interests' share of consolidated debt (primarily 1290 Avenue of the Americas, 555 California Street, and St. Regis - retail) (587,418) (126,380) (461,038) Company's pro rata share of total debt $ 14,758,434 4.15% $ 5,012,063 3.04% $ 9,746,371 4.72% Senior Unsecured Notes Due 2019 Due 2022 Maturity Date / Put Date 6/30/2019 1/15/2022 Principal Amount $ 450,000 $ 400,000 Coupon / Effective Economic Interest Rate 2.500% / 2.581% 5.000% / 5.057% Ratings: Moody's / S&P / Fitch Baa2 / BBB / BBB Baa2 / BBB / BBB Debt Covenant Ratios: Senior Unsecured Notes Unsecured Revolving Credit Facilities Unsecured Term Loan Actual Required Due 2019 Due 2022 Required Actual Required Actual Total Outstanding Debt / Total Assets Less than 65% 48% 48% Less than 60% 34% Less than 60% 34% Secured Debt / Total Assets Less than 50% 42% 42% Less than 50% 29% Less than 50% 29% Interest Coverage Ratio (Annualized Combined EBITDA to Annualized Interest Expense) Greater than 1.50 2.82 2.82 N/A N/A Fixed Charge Coverage N/A N/A Greater than 1.40 2.59 Greater than 1.40 2.59 Unencumbered Assets / Unsecured Debt Greater than 150% 776% 776% N/A N/A Unsecured Debt / Cap Value of Unencumbered Assets N/A N/A Less than 60% 10% Less than 60% 10% Unencumbered Coverage Ratio N/A N/A Greater than 1.50 13.89 Greater than 1.50 13.89 Unencumbered EBITDA: 1Q 2016 Annualized New York $ 368,152 Washington, DC 159,460 Other 28,144 Total $ 555,756 Our debt covenant ratios are computed in accordance with the terms of our senior unsecured notes, unsecured revolving credit facilities, and unsecured term loan, as applicable. The methodology used for these computations may differ significantly from similarly titled ratios of other companies. For additional information regarding the methodology used to compute these ratios, please see our filings with the SEC of our revolving credit facilities, senior debt indentures and applicable prospectuses and prospectus supplements. Total assets includes EBITDA capped at 7.5% under the senior unsecured notes and 6.0% under the unsecured revolving credit facilities and unsecured term loan. - 15 - DEBT MATURITIES (unaudited and in thousands) Spread Maturity over Interest Property Date (1) LIBOR Rate Thereafter Total Bowen Building 06/16 6.14% $ 115,022 $ - $ - $ - $ - $ - $ 115,022 1730 M and 1150 17th Street 06/16 L+125 1.69% 43,581 - 43,581 theMART 12/16 5.57% 550,000 - 550,000 350 Park Avenue 01/17 3.75% - 287,781 - 287,781 2011 Crystal Drive 08/17 7.30% - 76,061 - 76,061 220 20th Street 02/18 4.61% - - 69,624 - - - 69,624 $1.25 Billion unsecured revolving credit facility 06/18 L+115 - 828-850 Madison Avenue Retail Condominium 06/18 5.29% - - 80,000 - - - 80,000 33-00 Northern Boulevard 10/18 4.43% - - 61,515 - - - 61,515 Senior unsecured notes due 2019 06/19 2.50% - - - 450,000 - - 450,000 435 Seventh Avenue - retail 08/19 L+225 2.69% - - - 98,000 - - 98,000 $1.25 Billion unsecured revolving credit facility 11/19 L+105 - 4 Union Square South - retail 11/19 L+215 2.59% - - - 117,580 - - 117,580 2200 / 2300 Clarendon Boulevard (Courthouse Plaza) 05/20 L+160 2.04% - 23,250 - 23,250 150 West 34th Street 06/20 L+225 2.69% - 205,000 - 205,000 100 West 33rd Street - office and retail 07/20 L+165 2.09% - 580,000 - 580,000 220 Central Park South 09/20 L+200 2.43% - 950,000 - 950,000 Unsecured Term Loan 10/20 L+115 1.58% - 375,000 - 375,000 Eleven Penn Plaza 12/20 3.95% - 450,000 - 450,000 888 Seventh Avenue 12/20 3.15% - 375,000 - 375,000 Borgata Land 02/21 5.14% - 57,314 57,314 770 Broadway 03/21 2.56% - 700,000 700,000 909 Third Avenue 05/21 3.91% - 350,000 350,000 West End 25 06/21 4.88% - 101,671 101,671 Universal Buildings 08/21 L+190 2.34% - 185,000 185,000 555 California Street 09/21 5.10% - 586,791 586,791 655 Fifth Avenue 10/21 L+140 1.84% - 140,000 140,000 Two Penn Plaza 12/21 4.04% - 575,000 575,000 Senior unsecured notes due 2022 01/22 5.00% - 400,000 400,000 Skyline properties 02/22 2.97% - 678,000 678,000 1290 Avenue of the Americas 11/22 3.34% - 950,000 950,000 697-703 Fifth Avenue (St. Regis - retail) 12/22 L+180 2.24% - 450,000 450,000 2121 Crystal Drive 03/23 5.51% - 143,599 143,599 666 Fifth Avenue Retail Condominium 03/23 3.61% - 390,000 390,000 2treet 08/24 3.97% - 145,524 145,524 See notes on the following page. - 16 - DEBT MATURITIES (unaudited and in thousands) Spread Maturity over Interest Property Date (1) LIBOR Rate Thereafter Total 1215 Clark Street, 200 12th Street & 251 18th Street 01/25 7.94% $ - $ - $ - $ - $ - $ 93,879 $ 93,879 RiverHouse Apartments 04/25 L+128 1.72% - 307,710 307,710 Other Various 2.97% - 17,566 17,566 Total consolidated debt (contractual) $ Weighted average rate 5.43% 4.49% 4.82% 2.54% 2.60% 3.55% 3.41% Fixed rate debt $ 665,022 $ 363,842 $ 211,139 $ 450,000 $ 825,000 $ 5,030,398 $ 7,545,401 Fixed weighted average rate expiring 5.67% 4.49% 4.82% 2.50% 3.59% 3.91% 4.00% Floating rate debt $ 43,581 $ - $ - $ 215,580 $ 2,133,250 $ 1,241,656 $ 3,634,067 Floating weighted average rate expiring 1.69% - - 2.64% 2.21% 2.06% 2.18% Represents the extended maturity for certain loans in which we have the unilateral right to extend. Pursuant to an existing swap agreement, $416,000 of the loan bears interest at a fixed rate of 4.78% through March 2018, and the balance of $159,000 floats through March 2018. The entire $575,000 will float thereafter for the duration of the loan. - 17 - UNCONSOLIDATED JOINT VENTURES (unaudited and in thousands) As of March 31, 2016 Debt Percentage Company's Company's Asset Ownership at Carrying Pro rata 100% of Joint Venture Name Category March 31, 2016 Amount Share Joint Venture Alexander's, Inc. Office/Retail 32.4% $ 128,264 $ 341,188 $ 1,053,051 Pennsylvania Real Estate Investment Trust (“PREIT”) REIT 8.1% 128,068 144,493 1,790,495 India real estate ventures Office/Land 4.1% to 36.5% 48,037 48,099 192,394 Urban Edge Properties (“UE”) REIT 5.4% 26,227 67,252 1,233,983 Partially owned office buildings: 280 Park Avenue Office 50.0% 334,849 360,525 721,048 650 Madison Avenue Office/Retail 20.1% 122,311 159,406 791,963 One Park Avenue Office 55.0% 120,107 162,806 296,010 512 West 22nd Street Office 55.0% 68,883 25,987 47,249 666 Fifth Avenue Office Condominium Office 49.5% 63,656 635,598 1,284,037 Rosslyn Plaza Office/Residential 43.7% to 50.4% 48,322 19,334 38,354 West 57th Street properties Office 50.0% 42,954 9,936 19,872 330 Madison Avenue Office 25.0% 28,352 37,490 149,962 Warner Building Office 55.0% 24,118 160,981 292,693 825 Seventh Avenue Office 50.0% 2,770 10,158 20,315 1101 17th Street Office 55.0% (2,171) 16,972 30,858 Fairfax Square Office 20.0% 1,644 17,839 89,194 Other Office Various 13,438 17,465 50,150 Other investments: Independence Plaza Residential 50.1% 144,781 275,550 550,000 Toys "R" Us, Inc. Retailer 32.5% - 1,533,309 4,717,874 Other Various Various 208,640 121,996 764,692 $ 1,553,250 $ 4,166,384 $ 14,134,194 - 18 - UNCONSOLIDATED JOINT VENTURES (unaudited and in thousands) Percentage Our Share of Net (Loss) Income for the Our Share of EBITDA for the Ownership at Three Months Ended March 31, Three Months Ended March 31, March 31, 2016 Joint Venture Name New York: 666 Fifth Avenue Office Condominium 49.5% $ (10,725) $ (8,574) $ 7,166 $ 5,786 Alexander's, Inc. 32.4% 6,937 5,594 11,569 10,407 280 Park Avenue 50.0% (3,315) (566) 7,417 5,589 330 Madison Avenue 25.0% 1,644 1,464 2,579 2,522 Independence Plaza 50.1% 1,396 (2,049) 5,504 4,659 650 Madison Avenue (retail under development) 20.1% (1,296) (544) 2,247 2,969 One Park Avenue 55.0% 829 573 3,666 4,870 825 Seventh Avenue 50.0% 656 707 816 833 West 57th Street properties (partially under development) 50.0% (8) (2,219) 317 84 Other Various 319 (49) 3,585 1,041 (3,563) (5,663) 44,866 38,760 Washington, DC: Warner Building 55.0% (1,753) (1,871) 2,104 2,215 Rosslyn Plaza 43.7% to 50.4% (956) (737) 960 1,080 1101 17th Street 55.0% 464 2,317 859 715 Fairfax Square 20.0% (129) 16 328 460 Other Various 331 406 1,278 1,313 (2,043) 131 5,529 5,783 Other: PREIT 8.1% (4,288) - 1,126 - Alexander's corporate fee income 32.4% 1,725 2,097 1,725 2,097 UE 5.4% 1,085 584 2,662 584 India real estate ventures 4.1% to 36.5% (686) (109) 1,319 1,841 Toys "R" Us, Inc. 32.5% 500 1,454 500 1,454 Other Various 3,030 (1,237) 8,058 6,090 1,366 2,789 15,390 12,066 $ (4,240) $ (2,743) $ 65,785 $ 56,609 -19 - SQUARE FOOTAGE in service (unaudited and square feet in thousands) Owned by Company Total Portfolio Total Office Retail Showroom Other Segment: New York: Office 20,187 17,141 16,958 - 183 - Retail 2,675 2,463 - 2,463 - - Residential - 1,711 units 1,561 827 - - - 827 Alexander's (32.4% interest), including 312 residential units 2,419 784 287 420 - 77 Hotel Pennsylvania 1,400 1,400 - - - 1,400 28,242 22,615 17,245 2,883 183 2,304 Washington, DC: Office, excluding the Skyline properties 12,978 10,620 9,839 781 - - Skyline properties 2,648 2,648 2,593 55 - - Total Office 15,626 13,268 12,432 836 - - Residential - 2,414 units 2,597 2,455 - - - 2,455 Other 598 598 - 9 - 589 18,821 16,321 12,432 845 - 3,044 Other: theMART 3,662 3,653 1,925 98 1,630 - 555 California Street (70% interest) 1,736 1,215 1,122 93 - - Other 763 763 - 763 - - 6,161 5,631 3,047 954 1,630 - Total square feet at March 31, 2016 53,224 44,567 32,724 4,682 1,813 5,348 Total square feet at December 31, 2015 54,444 45,164 33,364 4,637 1,816 5,347 Number of Number of Parking Garages (not included above): Square Feet Garages Spaces New York 1,702 11 4,977 Washington, DC 8,824 55 29,322 theMART 558 4 1,664 555 California Street 168 1 453 Total at March 31, 2016 11,252 71 36,416 - 20 - TOP 30 TENANTS (unaudited) Annualized Square Revenues (1) % of Annualized Tenants Footage (1) (in thousands) Revenues U.S. Government 4,544,205 $ 158,466 6.5% IPG and affiliates 923,896 54,455 2.2% Swatch Group USA 32,374 47,107 1.9% AXA Equitable Life Insurance 480,920 44,103 1.8% Macy's 646,434 37,282 1.5% Amazon.com 470,143 32,173 1.3% Victoria's Secret 63,779 32,000 1.3% Facebook 355,370 31,353 1.3% Neuberger Berman Group LLC 411,894 31,066 1.3% Madison Square Garden 393,299 29,200 1.2% AOL 313,726 28,453 1.2% J. Crew 310,233 28,389 1.2% Ziff Brothers Investments, Inc. 287,030 27,620 1.1% McGraw-Hill Companies, Inc. 479,557 27,395 1.1% Bank of America 348,976 22,494 0.9% AMC Networks, Inc. 393,470 22,275 0.9% Topshop 94,349 21,877 0.9% Motorola Mobility (guaranteed by Google) 609,071 21,739 0.9% Fast Retailing (Uniqlo) 90,732 20,905 0.9% The City of New York 523,105 20,563 0.8% Forever 21 127,779 19,879 0.8% JCPenney 426,370 18,916 0.8% Hollister 21,741 18,142 0.7% PricewaterhouseCoopers 241,196 16,892 0.7% Bryan Cave LLP 213,946 16,661 0.7% Cushman & Wakefield 166,287 15,347 0.6% Family Health International 320,791 15,105 0.6% Lockheed Martin 312,754 14,462 0.6% Sears Holding Company (Kmart Corporation and Sears Corporation) 286,705 13,107 0.5% New York & Company, Inc. 197,154 12,909 0.5% (1) Includes leases not yet commenced. - 21 - LEASE EXPIRATIONS NEW YORK SEGMENT (unaudited) Our share of Square Feet Weighted Average Annual Percentage of Year of Lease of Expiring Rent of Expiring Leases Annualized Expiration Leases Total Per Sq. Ft. Escalated Rent Office: Month to Month 29,000 $ 2,067,000 $ 71.28 0.2% Second Quarter 2016 67,000 4,440,000 66.27 0.4% Third Quarter 2016 220,000 14,773,000 67.15 1.4% Fourth Quarter 2016 178,000 12,323,000 69.23 1.2% Total 2016 465,000 31,536,000 67.82 3.0% First Quarter 2017 356,000 18,249,000 51.26 1.7% Remaining 2017 616,000 37,704,000 61.21 3.6% 2018 1,106,000 85,988,000 77.75 8.1% 2019 852,000 56,283,000 66.06 5.3% 2020 1,540,000 94,777,000 61.54 9.0% 2021 1,194,000 79,323,000 66.43 7.5% 2022 524,000 32,576,000 62.17 3.1% 2023 1,700,000 126,497,000 74.41 12.0% 2024 1,186,000 89,800,000 75.72 8.5% 2025 734,000 50,606,000 68.95 4.8% 2026 1,105,000 82,689,000 74.83 7.8% Retail: Month to Month 33,000 $ 2,437,000 $ 73.85 0.6% Second Quarter 2016 4,000 884,000 221.00 0.2% Third Quarter 2016 8,000 827,000 103.38 0.2% Fourth Quarter 2016 15,000 7,627,000 508.47 1.9% Total 2016 27,000 9,338,000 345.85 2.3% First Quarter 2017 13,000 2,228,000 171.38 0.5% Remaining 2017 34,000 9,259,000 272.32 2.3% 2018 167,000 41,926,000 251.05 10.3% 2019 180,000 31,776,000 176.53 7.8% 2020 58,000 8,917,000 153.74 2.2% 2021 42,000 8,537,000 203.26 2.1% 2022 35,000 4,335,000 123.86 1.1% 2023 81,000 19,873,000 245.35 4.9% 2024 166,000 59,120,000 356.14 14.5% 2025 39,000 18,909,000 484.85 4.6% 2026 135,000 39,473,000 292.39 9.7% - 22 - LEASE EXPIRATIONS WASHINGTON, DC SEGMENT (unaudited) Our share of Square Feet Weighted Average Annual Percentage of Year of Lease of Expiring Rent of Expiring Leases Annualized Expiration Leases Total Per Sq. Ft. Escalated Rent Office: Month to Month 350,000 $ 10,856,000 $ 31.04 2.5% Second Quarter 2016 365,000 16,291,000 44.63 3.8% Third Quarter 2016 210,000 8,821,000 42.02 2.0% Fourth Quarter 2016 264,000 12,760,000 48.25 2.9% Total 2016 839,000 37,872,000 45.12 8.7% First Quarter 2017 110,000 4,194,000 38.30 1.0% Remaining 2017 764,000 30,454,000 39.87 7.0% 2018 1,076,000 46,627,000 43.35 10.7% 2019 1,658,000 70,857,000 42.73 16.3% 2020 941,000 44,893,000 47.71 10.3% 2021 753,000 33,002,000 43.80 7.6% 2022 942,000 41,987,000 44.57 9.7% 2023 214,000 10,130,000 47.27 2.3% 2024 462,000 18,643,000 40.38 4.3% 2025 328,000 12,923,000 39.45 3.0% 2026 182,000 8,739,000 47.90 2.0% - 23 - LEASING ACTIVITY (unaudited) The leasing activity and related statistics in the table below are based on leases signed during the period and are not intended to coincide with the commencement of rental revenue in accordance with accounting principles generally accepted in the United States of America (“GAAP”). Second generation relet space represents square footage that has not been vacant for more than nine months and tenant improvements and leasing commissions are based on our share of square feet leased during the period. (square feet in thousands) New York Washington, DC Office Retail Office Three Months Ended March 31, 2016 Total square feet leased 737 38 569 Our share of square feet leased: 552 29 563 Initial rent (1) $ 84.32 $ 272.01 $ 38.36 Weighted average lease term (years) 12.1 11.9 3.3 Second generation relet space: Square feet 525 21 451 Cash basis: Initial rent (1) $ 84.15 $ 229.26 $ 38.62 Prior escalated rent $ 65.63 $ 218.35 $ 39.59 Percentage increase (decrease) 28.2% 5.0% (2.5%) GAAP basis: Straight-line rent (2) $ 85.49 $ 239.55 $ 36.25 Prior straight-line rent $ 64.46 $ 206.78 $ 37.74 Percentage increase (decrease) 32.6% 15.8% (3.9%) Tenant improvements and leasing commissions: Per square foot $ 82.59 $ 122.08 $ 9.93 Per square foot per annum $ 6.83 $ 10.26 $ 3.01 Percentage of initial rent 8.1% 3.8% 7.8% (1) Represents the cash basis weighted average starting rent per square foot, which is generally indicative of market rents. Most leases include free rent and periodic step-ups in rent which are not included in the initial cash basis rent per square foot but are included in the GAAP basis straight-line rent per square foot. (2) Represents the GAAP basis weighted average rent per square foot that is recognized over the term of the respective leases, and includes the effect of free rent and periodic step-ups in rent. - 24 - OCCUPANCY, SAME STORE EBITDA AND RESIDENTIAL STATISTICS (unaudited) Occupancy and Same Store EBITDA: New York Washington, DC Occupancy rate at: March 31, 2016 96.2% 84.8% December 31, 2015 96.4% 84.8% March 31, 2015 97.3% 84.1% Same store EBITDA % increase (decrease): Three months ended March 31, 2016 vs. March 31, 2015 5.5% (2.9%) Three months ended March 31, 2016 vs. December 31, 2015 (2.9%) (0.1%) Cash basis same store EBITDA % increase (decrease): Three months ended March 31, 2016 vs. March 31, 2015 1.1% (3.1%) Three months ended March 31, 2016 vs. December 31, 2015 (1.3%) 1.2% (1) Office occupancy rates for the Washington, DC segment including and excluding the Skyline properties were as follows: Including Excluding Skyline Properties Skyline Properties March 31, 2016 81.9% 90.6% December 31, 2015 82.1% 90.0% March 31, 2015 81.2% 88.1% Excluding Hotel Pennsylvania, same store EBITDA increased by 6.0% and by 1.7% on a cash basis. Excluding Hotel Pennsylvania, same store EBITDA increased by 1.6% and by 4.4% on a cash basis. Residential Statistics: Number of Units Average Monthly (in service) Occupancy Rate Rent Per Unit New York: March 31, 2016 1,711 94.5 % $ 3,488 December 31, 2015 1,711 94.1 % $ 3,491 March 31, 2015 1,677 96.1 % $ 3,251 Washington, DC: March 31, 2016 2,414 96.8 % $ 2,058 December 31, 2015 2,414 96.1 % $ 2,068 March 31, 2015 2,414 97.1 % $ 2,060 - 25 - CAPITAL EXPENDITURES, TENANT IMPROVEMENTS AND LEASING COMMISSIONS CONSOLIDATED (unaudited and in thousands) Three Months Ended Year Ended December 31, March 31, 2016 Capital expenditures (accrual basis): Expenditures to maintain assets $ 14,046 $ 125,215 $ 107,728 Tenant improvements 29,792 153,696 205,037 Leasing commissions 15,023 50,081 79,636 Non-recurring capital expenditures 8,004 116,875 122,330 Total capital expenditures and leasing commissions (accrual basis) 66,865 445,867 514,731 Adjustments to reconcile to cash basis: Expenditures in the current year applicable to prior periods 50,564 156,753 140,490 Expenditures to be made in future periods for the current period (23,182) (222,469) (313,746) Total capital expenditures and leasing commissions (cash basis) $ 94,247 $ 380,151 $ 341,475 Our share of square feet leased 1,144 3,767 5,204 Tenant improvements and leasing commissions per square foot per annum $ 6.16 $ 8.43 $ 6.53 Percentage of initial rent 9.3% 10.8% 10.3% Development and redevelopment expenditures: 220 Central Park South $ 55,291 $ 158,014 $ 78,059 The Bartlett 25,911 103,878 38,163 640 Fifth Avenue 9,755 17,899 440 2221 South Clark Street (residential conversion) 9,310 23,711 3,481 90 Park Avenue 6,635 29,937 8,910 Wayne Towne Center 3,777 20,633 19,740 Penn Plaza 2,744 17,701 4,009 330 West 34th Street 1,790 32,613 41,592 Marriott Marquis Times Square - retail and signage 1,633 21,929 112,390 Other 10,437 64,504 237,403 $ 127,283 $ 490,819 $ 544,187 - 26 - CAPITAL EXPENDITURES, TENANT IMPROVEMENTS AND LEASING COMMISSIONS NEW YORK SEGMENT (unaudited and in thousands) Three Months Ended Year Ended December 31, March 31, 2016 Capital expenditures (accrual basis): Expenditures to maintain assets $ 9,443 $ 57,752 $ 48,518 Tenant improvements 27,216 68,869 143,007 Leasing commissions 13,962 35,099 66,369 Non-recurring capital expenditures 5,498 81,240 64,423 Total capital expenditures and leasing commissions (accrual basis) 56,119 242,960 322,317 Adjustments to reconcile to cash basis: Expenditures in the current year applicable to prior periods 39,550 93,105 67,577 Expenditures to be made in future periods for the current period (24,146) (118,911) (205,258) Total capital expenditures and leasing commissions (cash basis) $ 71,523 $ 217,154 $ 184,636 Our share of square feet leased 581 1,920 3,530 Tenant improvements and leasing commissions per square foot per annum $ 6.99 $ 10.20 $ 6.82 Percentage of initial rent 7.5% 8.9% 9.1% Development and redevelopment expenditures: 640 Fifth Avenue $ 9,755 $ 17,899 $ 440 90 Park Avenue 6,635 29,937 8,910 Penn Plaza 2,744 17,701 4,009 330 West 34th Street 1,790 32,613 41,592 Marriott Marquis Times Square - retail and signage 1,633 21,929 112,390 Other 773 8,100 46,465 $ 23,330 $ 128,179 $ 213,806 - 27 - CAPITAL EXPENDITURES, TENANT IMPROVEMENTS AND LEASING COMMISSIONS WASHINGTON, DC SEGMENT (unaudited and in thousands) Three Months Ended Year Ended December 31, March 31, 2016 Capital expenditures (accrual basis): Expenditures to maintain assets $ 2,255 $ 25,589 $ 23,425 Tenant improvements 2,219 51,497 37,842 Leasing commissions 1,061 6,761 5,857 Non-recurring capital expenditures 2,241 34,428 37,798 Total capital expenditures and leasing commissions (accrual basis) 7,776 118,275 104,922 Adjustments to reconcile to cash basis: Expenditures in the current year applicable to prior periods 9,533 35,805 45,084 Expenditures to be made in future periods for the current period (5,323) (73,227) (63,283) Total capital expenditures and leasing commissions (cash basis) $ 11,986 $ 80,853 $ 86,723 Our share of square feet leased 563 1,847 1,674 Tenant improvements and leasing commissions per square foot per annum $ 3.01 $ 6.41 $ 5.70 Percentage of initial rent 7.8% 15.9% 14.8% Development and redevelopment expenditures: The Bartlett $ 25,911 $ 103,878 $ 38,163 2221 South Clark Street (residential conversion) 9,310 23,711 3,481 Other 4,829 40,696 42,001 $ 40,050 $ 168,285 $ 83,645 - 28 - CAPITAL EXPENDITURES, TENANT IMPROVEMENTS AND LEASING COMMISSIONS OTHER (unaudited and in thousands) Three Months Ended Year Ended December 31, March 31, 2016 Capital expenditures (accrual basis): Expenditures to maintain assets $ 2,348 $ 41,874 $ 35,785 Tenant improvements 357 33,330 24,188 Leasing commissions - 8,221 7,410 Non-recurring capital expenditures 265 1,207 20,109 Total capital expenditures and leasing commissions (accrual basis) 2,970 84,632 87,492 Adjustments to reconcile to cash basis: Expenditures in the current year applicable to prior periods 1,481 27,843 27,829 Expenditures to be made in future periods for the current period 6,287 (30,331) (45,205) Total capital expenditures and leasing commissions (cash basis) $ 10,738 $ 82,144 $ 70,116 Development and redevelopment expenditures: 220 Central Park South $ 55,291 $ 158,014 $ 78,059 Wayne Towne Center 3,777 20,633 19,740 Other 4,835 15,708 148,937 $ 63,903 $ 194,355 $ 246,736 - 29 - DEVELOPMENT / REDEVELOPMENT SUMMARY (unaudited and in thousands, except square feet) At March 31, 2016 Rentable Construction in Full Quarter Square Incremental Progress and Initial Stabilized Current Projects: Segment Feet Budget Land Costs % Complete Start Occupancy Operations 220 Central Park South - residential condominiums New York 397,000 $ 1,300,000 $ 852,700 26.3% Q3 2012 N/A N/A 90 Park Avenue - substantial renovation New York 956,000 70,000 29,200 69.0% Q3 2014 N/A N/A nd Street (55.0% interest) New York 173,000 72,000 8,000 11.0% Q4 2015 Q1 2018 Q1 2020 61 Ninth Avenue (45.1% interest) New York 167,000 68,000 6,100 8.8% Q1 2016 Q1 2018 Q1 2020 The Bartlett - rental residential / retail Washington, DC 621,000 250,000 170,200 76.7% Q3 2013 Q2 2016 Q3 2017 Other 92,900 Total Current Projects $ Zoning Square Future Opportunities: Segment Feet Penn Plaza District - multiple opportunities - office / residential / retail New York TBD Hotel Pennsylvania - mixed use New York 2,052,000 260 Eleventh Avenue - office New York 300,000 1770 Crystal Drive - office Washington, DC 270,000 Square Block - retail Washington, DC 300,000 2121 Crystal Drive - retail Washington, DC 25,000 1150 17th Street and 1treet (1treet) - office Washington, DC 335,000 1851 South Bell St (1900 Crystal Drive) - office / rental residential (515 units) / retail Washington, DC 815,000 223 23rd Street - rental residential (1,000 units) / retail Washington, DC 937,000 RiverHouse - rental residential (934 units) Washington, DC 800,000 Commerce Metro - office / rental residential (500 units) Washington, DC 825,000 Rosslyn Plaza (46.0% interest) - office / rental residential (333 units) / retail Washington, DC 1,050,000 Undeveloped Land: 29, 31, 33 West 57th Street (50.0% interest) New York 75,000 Metropolitan Park 6, 7 & 8 - rental residential (1,403 units) / retail Washington, DC 1,144,000 PenPlace - office / hotel / rental residential (300 units) Washington, DC 1,381,000 Square 649 Washington, DC 675,000 527 West Kinzie, Chicago Other 330,000 - 30 - NEW YORK SEGMENT PROPERTY TABLE Weighted Square Feet Average Under Development % % Annual Rent Total or Not Available Encumbrances Property Ownership Occupancy PSF (1) Property In Service for Lease (in thousands) (7) Major Tenants NEW YORK: Penn Plaza: One Penn Plaza Cisco, Parsons Brinkerhoff, Symantec Corporation, (ground leased through 2098) United Health Care, United States Customs Department, -Office 100.0% 95.1% $ 59.94 2,262,000 2,262,000 - URS Corporation Group Consulting, Lion Resources Bank of America, Kmart Corporation, -Retail 100.0% 95.8% 122.52 271,000 271,000 - Shake Shack (lease not yet commenced) 100.0% 95.2% 66.63 2,533,000 2,533,000 - $ - Two Penn Plaza EMC, Information Builders, Inc., -Office 100.0% 99.8% 55.91 1,582,000 1,582,000 - Madison Square Garden, McGraw-Hill Companies, Inc. -Retail 100.0% 64.9% 231.28 50,000 50,000 - Chase Manhattan Bank, Madison Square Garden 100.0% 98.7% 61.28 1,632,000 1,632,000 - 575,000 Eleven Penn Plaza -Office 100.0% 99.5% 57.81 1,115,000 1,115,000 - Macy's, Madison Square Garden, AMC Networks, Inc. -Retail 100.0% 84.2% 161.13 36,000 36,000 - PNC Bank National Association 100.0% 99.1% 61.04 1,151,000 1,151,000 - 450,000 100 West 33rd Street -Office 100.0% 100.0% 59.30 855,000 855,000 - 398,402 IPG and affiliates Manhattan Mall -Retail 100.0% 93.7% 133.32 256,000 256,000 - 181,598 JCPenney, Aeropostale, Express 330 West 34th Street (ground leased through 2149 - New York & Company, Inc., 34.8% ownership interest in the land) Structure Tone (lease not yet commenced), -Office 100.0% 87.4% 58.99 699,000 699,000 - Deutsch, Inc., Yodle, Inc., Footlocker -Retail 100.0% 81.4% 100.00 18,000 18,000 - 100.0% 87.2% 58.99 717,000 717,000 - 50,150 435 Seventh Avenue -Retail 100.0% 100.0% 276.46 43,000 43,000 - 98,000 Hennes & Mauritz 7 West 34th Street -Office 100.0% 100.0% 62.84 456,000 456,000 - Amazon -Retail 100.0% 71.4% 292.00 21,000 21,000 - Amazon 100.0% 98.7% 72.93 477,000 477,000 - - 484 Eighth Avenue -Retail 100.0% - - 16,000 - 16,000 - 431 Seventh Avenue -Retail 100.0% 100.0% 248.43 10,000 10,000 - - 488 Eighth Avenue -Retail 100.0% 100.0% 75.76 6,000 6,000 - - 267 West 34th Street -Retail 100.0% 100.0% 170.50 6,000 6,000 - - 150 West 34th Street -Retail 100.0% 100.0% 68.61 78,000 78,000 - 205,000 Old Navy - 31 - NEW YORK SEGMENT PROPERTY TABLE Weighted Square Feet Average Under Development % % Annual Rent Total or Not Available Encumbrances Property Ownership Occupancy PSF (1) Property In Service for Lease (in thousands) (7) Major Tenants NEW YORK (Continued): Penn Plaza (Continued): 137 West 33rd Street -Retail 100.0% 100.0% $ 91.22 3,000 3,000 - $ - 138-142 West 32nd Street -Retail 100.0% 82.4% 116.20 8,000 8,000 - - 265 West 34th Street -Retail 100.0% 100.0% 473.53 3,000 3,000 - - Total Penn Plaza 7,794,000 7,778,000 16,000 1,958,150 Midtown East: 909 Third Avenue IPG and affiliates, Forest Laboratories, Geller & Company, (ground leased through 2063) Morrison Cohen LLP, Robeco USA Inc., -Office 100.0% 100.0% 58.29 1,346,000 1,346,000 - 350,000 United States Post Office, The Procter & Gamble Distributing LLC 150 East 58th Street Castle Harlan, Tournesol Realty LLC. (Peter Marino), -Office 100.0% 98.2% 69.87 541,000 541,000 - Various showroom tenants -Retail 100.0% 100.0% 172.66 2,000 2,000 - 100.0% 98.2% 70.25 543,000 543,000 - - 715 Lexington Avenue -Retail 100.0% 100.0% 241.07 23,000 23,000 - - New York & Company, Inc., Zales, Jonathan Adler 966 Third Avenue -Retail 100.0% 100.0% 89.11 7,000 7,000 - - McDonald's 968 Third Avenue -Retail 50.0% 100.0% 257.98 6,000 6,000 - - Capital One Financial Corporation Total Midtown East 1,925,000 1,925,000 - 350,000 Midtown West: 888 Seventh Avenue TPG-Axon Capital, Lone Star US Acquisitions LLC, (ground leased through 2067) Pershing Square Capital Management, -Office 100.0% 92.0% 90.92 870,000 870,000 - Vornado Executive Headquarters -Retail 100.0% 100.0% 244.02 15,000 15,000 - Redeye Grill L.P. 100.0% 92.2% 93.52 885,000 885,000 - 375,000 57th Street - 2 buildings -Office 50.0% 100.0% 56.08 81,000 81,000 - 20,000 Various -Retail 50.0% 100.0% 124.30 22,000 22,000 - - 50.0% 100.0% 70.65 103,000 103,000 - 20,000 825 Seventh Avenue -Office 50.0% 100.0% 74.64 165,000 165,000 - 20,500 Young & Rubicam -Retail 100.0% 100.0% 267.59 4,000 4,000 - - Lindy's 51.2% 100.0% 79.21 169,000 169,000 - 20,500 Total Midtown West 1,157,000 1,157,000 - 415,500 - 32 - NEW YORK SEGMENT PROPERTY TABLE Weighted Square Feet Average Under Development % % Annual Rent Total or Not Available Encumbrances Property Ownership Occupancy PSF (1) Property In Service for Lease (in thousands) (7) Major Tenants NEW YORK (Continued): Park Avenue: 280 Park Avenue Cohen & Steers Inc., GIC Inc, Franklin Templeton Co. LLC, -Office 50.0% 87.8% $ 97.55 1,217,000 1,217,000 - PJT Partners, Investcorp International Inc. -Retail 50.0% 16.1% 217.43 26,000 26,000 - Scottrade Inc., Starbucks 50.0% 86.3% 100.06 1,243,000 1,243,000 - $ 721,048 350 Park Avenue Kissinger Associates Inc., Ziff Brothers Investment Inc., -Office 100.0% 100.0% 96.20 554,000 554,000 - MFA Financial Inc., M&T Bank -Retail 100.0% 100.0% 209.21 17,000 17,000 - Fidelity Investment, AT&T Wireless, Valley National Bank 100.0% 100.0% 99.57 571,000 571,000 - 287,781 Total Park Avenue 1,814,000 1,814,000 - 1,008,829 Grand Central: 90 Park Avenue Alston & Bird, Amster, Rothstein & Ebenstein, Capital One, Factset Research Systems Inc., Foley & Lardner, -Office 100.0% 93.4% 71.76 932,000 932,000 - PricewaterhouseCoopers (lease note yet commenced) -Retail 100.0% 90.2% 122.22 24,000 24,000 - Citibank 93.3% 73.03 956,000 956,000 - - 330 Madison Avenue Guggenheim Partners LLC, HSBC Bank AFS, -Office 25.0% 88.6% 71.23 809,000 809,000 - Jones Lang LaSalle Inc., Wells Fargo, American Century -Retail 25.0% 100.0% 283.54 33,000 33,000 - Ann Taylor Retail Inc., Citibank 25.0% 89.1% 79.55 842,000 842,000 - 150,000 510 Fifth Avenue -Retail 100.0% 73.7% 175.69 65,000 65,000 - - The North Face Total Grand Central 1,863,000 1,863,000 - 150,000 Madison/Fifth: 640 Fifth Avenue Fidelity Investments, Owl Creek Asset Management LP, -Office 100.0% 93.6% 87.25 246,000 246,000 - Stifel Financial Corp., GCA Savvian Inc -Retail 100.0% 88.8% 769.59 69,000 69,000 - Victoria's Secret 100.0% 92.5% 236.71 315,000 315,000 - - 666 Fifth Avenue Fulbright & Jaworski, Colliers International NY LLC, -Office (Office Condo) 49.5% - - 1,403,000 - 1,403,000 1,290,553 Integrated Holding Group, Vinson & Elkins LLP -Retail (Office Condo) 49.5% - - 45,000 - 45,000 - HSBC Bank USA, Citibank -Retail (Retail Condo) 100.0% 100.0% 417.89 114,000 114,000 - 390,000 Fast Retailing (Uniqlo), Hollister, Tissot 100.0% 417.89 1,562,000 114,000 1,448,000 1,680,553 595 Madison Avenue Beauvais Carpets, Levin Capital Strategies LP, -Office 100.0% 98.4% 77.39 292,000 292,000 - Cosmetech Mably Int'l LLC. -Retail 100.0% 100.0% 796.80 30,000 30,000 - Coach, Prada 100.0% 98.6% 144.41 322,000 322,000 - - - 33 - NEW YORK SEGMENT PROPERTY TABLE Weighted Square Feet Average Under Development % % Annual Rent Total or Not Available Encumbrances Property Ownership Occupancy PSF (1) Property In Service for Lease (in thousands) (7) Major Tenants NEW YORK (Continued): Madison/Fifth (Continued): 650 Madison Avenue Memorial Sloan Kettering Cancer Center, Polo Ralph Lauren, -Office 20.1% 93.0% $ 108.03 525,000 525,000 - Willett Advisors LLC -Retail 20.1% 91.4% 1,024.19 70,000 31,000 39,000 Bottega Veneta Inc., Moncler USA Inc. 20.1% 92.8% 215.81 595,000 556,000 39,000 $ 800,000 689 Fifth Avenue -Office 100.0% 100.0% 75.25 82,000 82,000 - Yamaha Artist Services Inc., Brunello Cucinelli USA Inc. -Retail 100.0% 100.0% 761.99 18,000 18,000 - MAC Cosmetics, Massimo Dutti 100.0% 100.0% 198.86 100,000 100,000 - - 655 Fifth Avenue -Retail 92.5% 100.0% 209.58 57,000 57,000 - 140,000 Ferragamo 697-703 Fifth Avenue (St. Regis - retail) -Retail 74.3% 100.0% 2,428.27 26,000 26,000 - 450,000 Swatch Group USA Total Madison/Fifth 2,977,000 1,490,000 1,487,000 3,070,553 Midtown South: 770 Broadway -Office 100.0% 100.0% 79.46 990,000 990,000 - Facebook Inc., AOL, J. Crew -Retail 100.0% 100.0% 52.96 168,000 168,000 - Ann Taylor Retail Inc., Bank of America, Kmart Corporation 100.0% 100.0% 75.62 1,158,000 1,158,000 - 700,000 One Park Avenue New York University, Clarins USA Inc., -Office 55.0% 85.5% 46.27 868,000 868,000 - Public Service Mutual Insurance -Retail 55.0% 100.0% 64.43 78,000 78,000 - Bank of Baroda, Citibank, Equinox, Men's Wearhouse 55.0% 86.7% 47.77 946,000 946,000 - 300,000 4 Union Square South -Retail 100.0% 100.0% 97.68 206,000 206,000 - 117,580 Burlington Coat Factory, Whole Foods Market, DSW, Forever 21 692 Broadway -Retail 100.0% 100.0% 74.03 35,000 35,000 - - Equinox, Major League Baseball Other -Retail 50.0% - - 32,000 32,000 - 30,000 Total Midtown South 2,377,000 2,377,000 - 1,147,580 Rockefeller Center: 1290 Avenue of the Americas AXA Equitable Life Insurance, Hachette Book Group Inc., Bryan Cave LLP, Neuberger Berman Group LLC, SSB Realty LLC, Cushman & Wakefield, Fitzpatrick, -Office 70.0% 99.1% 78.33 2,029,000 2,029,000 - Cella, Harper & Scinto, Columbia University -Retail 70.0% 100.0% 167.40 78,000 78,000 - Duane Reade, JPMorgan Chase Bank, Sovereign Bank 70.0% 99.2% 81.62 2,107,000 2,107,000 - 950,000 608 Fifth Avenue (ground leased through 2033) -Office 100.0% 95.4% 58.98 89,000 89,000 - -Retail 100.0% 100.0% 437.38 44,000 44,000 - Topshop 100.0% 96.9% 184.17 133,000 133,000 - - Total Rockefeller Center 2,240,000 2,240,000 - 950,000 - 34 - NEW YORK SEGMENT PROPERTY TABLE Weighted Square Feet Average Under Development % % Annual Rent Total or Not Available Encumbrances Property Ownership Occupancy PSF (1) Property In Service for Lease (in thousands) (7) Major Tenants NEW YORK (Continued): Wall Street/Downtown: 40 Fulton Street -Office 100.0% 91.4% $ 38.67 245,000 245,000 - Market News International Inc., Sapient Corp. -Retail 100.0% 100.0% 101.45 5,000 5,000 - TD Bank 100.0% 91.6% 39.93 250,000 250,000 - $ - Soho: 478-486 Broadway - 2 buildings -Retail 100.0% 100.0% 161.26 65,000 65,000 - Topshop, Madewell, J. Crew -Residential (10 units) 100.0% 90.0% 20,000 20,000 - 100.0% 85,000 85,000 - - 443 Broadway -Retail 100.0% 100.0% 106.64 16,000 16,000 - - Necessary Clothing 304 Canal Street -Retail 100.0% - - 4,000 - 4,000 -Residential (4 units) 100.0% - 11,000 - 11,000 100.0% 15,000 - 15,000 - 334 Canal Street -Retail 100.0% - - 3,000 3,000 - -Residential (4 units) 100.0% 100.0% 11,000 11,000 - 100.0% 14,000 14,000 - - 155 Spring Street -Retail 100.0% 97.0% 98.70 50,000 50,000 - - Vera Bradley (lease not commenced) 148 Spring Street -Retail 100.0% 100.0% 140.77 7,000 7,000 - - 150 Spring Street -Retail 100.0% 100.0% 261.52 6,000 6,000 - Sandro -Residential (1 unit) 100.0% 100.0% 1,000 1,000 - 100.0% 7,000 7,000 - - Other -Residential (26 units) 100.0% 92.3% 35,000 35,000 - - Total Soho 229,000 214,000 15,000 - - 35 - NEW YORK SEGMENT PROPERTY TABLE Weighted Square Feet Average Under Development % % Annual Rent Total or Not Available Encumbrances Property Ownership Occupancy PSF (1) Property In Service for Lease (in thousands) (7) Major Tenants NEW YORK (Continued): Times Square: 1540 Broadway Forever 21, Planet Hollywood, Disney, Sunglass Hut, -Retail 100.0% 100.0% $ 228.19 160,000 160,000 - $ - MAC Cosmetics, U.S. Polo 1535 Broadway (Marriott Marquis - retail and signage) (ground and building leased through 2032) -Retail 100.0% 65.7% 2,102.11 46,000 46,000 - - T-Mobile, Invicta, Swatch, Laline -Theatre 100.0% 100.0% 13.05 62,000 62,000 - - Nederlander-Marquis Theatre 100.0% 85.4% 244.26 108,000 108,000 - - Total Times Square 268,000 268,000 - - Upper East Side: 828-850 Madison Avenue -Retail 100.0% 100.0% 591.41 18,000 18,000 - 80,000 Gucci, Chloe, Cartier, Cho Cheng, Christofle Silver Inc. 677-679 Madison Avenue -Retail 100.0% 100.0% 470.81 8,000 8,000 - Berluti -Residential (8 units) 100.0% 100.0% 5,000 5,000 - 100.0% 13,000 13,000 - - 40 East 66th Street -Residential (5 units) 100.0% 100.0% 12,000 12,000 - -Retail 100.0% 100.0% 1,095.41 11,000 11,000 - John Varvatos, Nespresso USA, J. Crew 100.0% 23,000 23,000 - - 1131 Third Avenue -Retail 100.0% 100.0% 144.18 23,000 23,000 - - Nike, Crunch LLC, J.Jill Other -Retail - 2 buildings 100.0% - - 12,000 12,000 - -Residential (8 units) 100.0% 100.0% 7,000 7,000 - 100.0% 19,000 19,000 - - Total Upper East Side 96,000 96,000 - 80,000 Upper West Side: 50-70 W 93rd Street -Residential (326 units) 49.9% 94.1% 283,000 283,000 - 63,462 Tribeca: Independence Plaza, Tribeca -Residential (1,327 units) 50.1% 94.6% 1,187,000 1,187,000 - 550,000 -Retail 50.1% 100.0% 44.25 72,000 60,000 12,000 - Duane Reade, Food Emporium 50.1% 1,259,000 1,247,000 12,000 550,000 Long Island City: 33-00 Northern Boulevard (Center Building) -Office 100.0% 95.5% 30.79 446,000 446,000 - 61,515 The City of New York, NYC Transit Authority - 36 - NEW YORK SEGMENT PROPERTY TABLE Weighted Square Feet Average Under Development % % Annual Rent Total or Not Available Encumbrances Property Ownership Occupancy PSF (1) Property In Service for Lease (in thousands) (7) Major Tenants NEW YORK (Continued): Chelsea/Meatpacking District: 260 Eleventh Avenue - 2 buildings (ground leased through 2114) -Office 100.0% 100.0% $ 46.06 184,000 184,000 - $ - The City of New York 85 Tenth Avenue Google, General Services Administration, Telehouse International Corp., L-3 Communications, -Office 49.9% 100.0% 80.06 578,000 578,000 - 270,000 Moet Hennessy USA. Inc. -Retail 49.9% 100.0% 53.80 40,000 40,000 - - Craft Restaurants Inc., IL Posto LLC, Toro NYC Restaurant 49.9% 100.0% 78.37 618,000 618,000 - 270,000 Total Chelsea/Meatpacking District 802,000 802,000 - 270,000 New Jersey: Paramus -Office 100.0% 94.7% 22.33 129,000 129,000 - - Vornado's Administrative Headquarters Washington D.C.: 3treet -Retail 100.0% 100.0% 62.50 44,000 44,000 - - Nike, Barneys Properties to be Developed: 512 West 22nd Street -Office 55.0% - - 173,000 - 173,000 47,249 61 Ninth Avenue (ground leased through 2115) -Office 45.1% - - 147,000 - 147,000 - -Retail 45.1% - - 20,000 - 20,000 - Starbucks (lease not commenced) 45.1% - - 167,000 - 167,000 - Total Properties to be Developed 340,000 - 340,000 47,249 New York Office: Total 95.7% $ $ Vornado's Ownership Interest 96.4% $ $ New York Retail: Total 94.0% $ $ Vornado's Ownership Interest 94.2% $ $ New York Residential: Total 94.5% $ Vornado's Ownership Interest 94.5% $ - 37 - NEW YORK SEGMENT PROPERTY TABLE Weighted Square Feet Average Under Development % % Annual Rent Total or Not Available Encumbrances Property Ownership Occupancy PSF (1) Property In Service for Lease (in thousands) (7) Major Tenants NEW YORK (Continued): ALEXANDER'S, INC.: New York: 731 Lexington Avenue, Manhattan -Office 32.4% 100.0% $ 113.94 889,000 889,000 - $ 300,000 Bloomberg -Retail 32.4% 100.0% 175.94 174,000 174,000 - 350,000 Hennes & Mauritz, The Home Depot, The Container Store 32.4% 100.0% 123.28 1,063,000 1,063,000 - 650,000 Rego Park I, Queens (4.8 acres) 32.4% 100.0% 39.86 343,000 343,000 - 78,246 Sears, Burlington Coat Factory, Bed Bath & Beyond, Marshalls Rego Park II (adjacent to Rego Park I), Queens (6.6 acres) 32.4% 98.8% 44.01 608,000 608,000 - 262,505 Century 21, Costco, Kohl's, TJ Maxx, Toys "R" Us Flushing, Queens (6) (1.0 acre) 32.4% 100.0% 16.53 167,000 167,000 - - New World Mall LLC The Alexander Apartment Tower, Rego Park, Queens, NY (312 units) 32.4% 42.1% 255,000 238,000 17,000 - New Jersey: Paramus, New Jersey (30.3 acres ground leased to IKEA 32.4% 100.0% - 68,000 IKEA (ground lessee) through 2041) Property to be Developed: Rego Park III (adjacent to Rego Park II), 32.4% - Queens, NY (3.4 acres) Total Alexander's 93.6% 79.76 2,436,000 2,419,000 17,000 1,058,751 Hotel Pennsylvania: -Hotel (1,700 Keys) - - 1,400,000 1,400,000 - - Total New York 95.9% $ $ Vornado's Ownership Interest 96.2% $ $ Weighted Average Annual Rent PSF excludes ground rent, storage rent, garages and residential. Excludes US Post Office leased through 2038 (including four five-year renewal options) for which the annual escalated rent is $11.42 PSF. 75,000 square feet is leased from the office condo. As of March 31, 2016, we own junior and senior mezzanine loans of 85 Tenth Avenue with an accreted balance of $169.6 million. The junior and senior mezzanine loans bear paid-in-kind interest of 12% and 9%, respectively, and mature in May 2017. We account for our investment in 85 Tenth Avenue using the equity method of accounting because we will receive a 49.9% equity interest in the property after repayment of the junior mezzanine loan. As a result of recording our share of the GAAP losses of the property, the net carrying amount of these loans is $26.2 million on our consolidated balance sheets. Excludes the Company's junior and senior mezzanine loans which are accounted for as equity. Leased by Alexander's through January 2037. Represents the contractual debt obligations. - 38 - WASHINGTON, DC SEGMENT PROPERTY TABLE Weighted Square Feet Average Under Development % % Annual Rent Total or Not Available Encumbrances Property Ownership Occupancy PSF (1) Property In Service for Lease (in thousands) (2) Major Tenants WASHINGTON, DC: Crystal City: 2011-2451 Crystal Drive - 5 buildings 100.0% 93.3% $ 43.19 2,326,000 2,326,000 - $ 219,660 General Services Administration, Lockheed Martin, Finmeccanica, Conservation International, Smithsonian Institution, Natl. Consumer Coop. Bank, Council on Foundations, Vornado / Charles E. Smith Headquarters, KBR, Food Marketing Institute, American Diabetes Association S. Clark Street / 12th Street - 5 buildings 100.0% 83.6% 37.28 1,547,000 1,547,000 - 55,398 General Services Administration, L-3 Communications, The Int'l Justice Mission, Management Systems International 1550-1750 Crystal Drive / 100.0% 86.5% 39.39 1,481,000 1,461,000 20,000 * 38,481 General Services Administration, 241-251 18th Street - 4 buildings Alion Science & Technologies, Booz Allen, Arete Associates, Battelle Memorial Institute 1800, 1851 and 1901 South Bell Street 100.0% 89.8% 39.98 869,000 506,000 363,000 * - General Services Administration, Lockheed Martin, - 3 buildings University of Phoenix, Inc. 2100 / 2200 Crystal Drive - 2 buildings 100.0% 100.0% 34.46 529,000 529,000 - - General Services Administration, Public Broadcasting Service 223 23rd Street 100.0% - - 147,000 - 147,000 * - 2001 Jefferson Davis Highway 100.0% 60.9% 33.83 162,000 162,000 - - Institute for the Psychology Sciences, VT Aepco, Inc. Crystal City Shops at 2100 100.0% 96.0% 24.08 80,000 80,000 - - Various Crystal Drive Retail 100.0% 100.0% 50.89 57,000 57,000 - - Various Total Crystal City 100.0% 89.1% 39.73 7,198,000 6,668,000 530,000 313,539 Central Business District: 1825-1875 Connecticut Avenue, NW 100.0% 99.0% 45.68 686,000 686,000 - 185,000 Family Health International, WeWork Universal Buildings - 2 buildings 1299 Pennsylvania Avenue, NW 55.0% 87.8% 71.04 621,000 621,000 - 292,700 Baker Botts LLP, General Electric, Cooley LLP, Warner Building Facebook, Live Nation, APCO Worldwide Inc 2treet, NW 100.0% 99.0% 66.80 380,000 380,000 - 145,524 Greenberg Traurig, LLP, US Green Building Council, American Insurance Association, RTKL Associates, DTZ 1150 17th Street, NW 100.0% 100.0% 49.72 241,000 139,000 102,000 28,728 American Enterprise Institute 875 15th Street, NW - Bowen Building 100.0% 100.0% 67.95 231,000 231,000 - 115,022 Paul Hastings LLP, Millennium Challenge Corporation 1101 17th Street, NW 55.0% 99.5% 49.34 215,000 215,000 - 31,000 AFSCME, Verto Solutions 1treet, NW 100.0% 93.8% 46.63 204,000 204,000 - 14,853 General Services Administration (ground leased through 2061) - 39 - WASHINGTON, DC SEGMENT PROPERTY TABLE Weighted Square Feet Average Under Development % % Annual Rent Total or Not Available Encumbrances Property Ownership Occupancy PSF (1) Property In Service for Lease (in thousands) (2) Major Tenants WASHINGTON, DC (Continued): Central Business District (Continued): 1treet, NW 100.0% 100.0% $ 40.74 92,000 32,000 60,000 $ - Aptima, Inc. 1treet, NW 5.0% 100.0% 71.23 379,000 379,000 - - Sidley Austin LLP, UBS 1399 New York Avenue, NW 100.0% 95.1% 84.02 129,000 129,000 - - Bloomberg, Abbott Laboratories, Abbvie US LLC Total Central Business District 96.8% 58.31 3,178,000 3,016,000 162,000 812,827 Skyline Properties: Skyline Properties - 8 buildings 100.0% 47.4% 33.19 2,648,000 2,648,000 - 695,566 General Services Administration, Analytic Services, Axiom Resource Management, Booz Allen, Deloitte LLP Rosslyn / Ballston: 2200 / 2300 Clarendon Blvd 100.0% 93.4% 45.80 638,000 638,000 - 23,250 Arlington County, General Services Administration, (Courthouse Plaza) - 2 buildings AMC Theaters (ground leased through 2062) Rosslyn Plaza - 4 buildings 46.2% 56.1% 42.91 741,000 495,000 246,000 * 38,770 General Services Administration, Corporate Executive Board, Nathan Associates, Inc. Total Rosslyn / Ballston 83.4% 45.26 1,379,000 1,133,000 246,000 62,020 Reston: Commerce Executive - 3 buildings 100.0% ` 96.0% 34.12 419,000 400,000 19,000 * - L-3 Communications, Allworld Language Consultants, BT North America, Applied Information Sciences, Clarabridge Inc. Rockville/Bethesda: Democracy Plaza One 100.0% 96.6% 31.88 214,000 214,000 - - National Institutes of Health (ground leased through 2084) Tysons Corner: Fairfax Square - 3 buildings 20.0% 66.8% 41.22 561,000 561,000 - 90,000 Dean & Company, Womble Carlyle Pentagon City: Fashion Centre Mall 7.5% 97.1% 47.67 816,000 816,000 - 410,000 Macy's, Nordstrom Washington Tower 7.5% 100.0% 45.68 170,000 170,000 - 40,000 The Rand Corporation Total Pentagon City 97.6% 47.29 986,000 986,000 - 450,000 Total Washington, DC office properties 82.9% $ $ Vornado's Ownership Interest 81.9% $ $ - 40 - WASHINGTON, DC SEGMENT PROPERTY TABLE Weighted Square Feet Average Under Development % % Annual Rent Total or Not Available Encumbrances Property Ownership Occupancy PSF (1) Property In Service for Lease (in thousands) (2) Major Tenants WASHINGTON, DC (Continued): Residential: For rent residential: RiverHouse Apartments - 3 buildings (1,670 units) 100.0% 96.6% $ - 1,802,000 1,802,000 - $ 307,710 West End 25 (283 units) 100.0% 97.2% - 273,000 273,000 - 101,671 220 20th Street (265 units) 100.0% 98.1% - 269,000 269,000 - 69,624 Rosslyn Plaza - 2 buildings (196 units) 43.7% 95.9% - 253,000 253,000 - - Total Residential 96.8% - 2,597,000 2,597,000 - 479,005 Other: Crystal City Hotel 100.0% 100.0% - 266,000 266,000 - - 2221 South Clark Street 100.0% 100.0% - 171,000 171,000 - - WeWork (residential and office) Met Park / Warehouses - 1 building 100.0% 100.0% - 129,000 109,000 20,000 * - The Bartlett - 1 building -Residential 100.0% - - 580,000 - 580,000 -Retail 100.0% 100.0% - 41,000 41,000 - Whole Foods 621,000 41,000 580,000 - Other - 3 buildings 100.0% 100.0% - 11,000 11,000 - - Total Other 100.0% 1,198,000 598,000 600,000 - Total Washington, DC 85.4% $ $ Vornado's Ownership Interest 84.8% $ $ * We do not capitalize interest or real estate taxes on this space. Weighted Average Annual Rent PSF excludes ground rent, storage rent, garages and residential. Represents the contractual debt obligations. - 41 - OTHER PROPERTY TABLE Weighted Square Feet Average Under Development % % Annual Rent Total or Not Available Encumbrances Property Ownership Occupancy PSF (1) Property In Service for Lease (in thousands) (2) Major Tenants 555 California Street: 555 California Street 70.0% 98.4% $ 67.15 1,504,000 1,504,000 - $ 586,791 Bank of America, Dodge & Cox, Goldman Sachs & Co., Jones Day, Kirkland & Ellis LLP, Morgan Stanley & Co. Inc., McKinsey & Company Inc., UBS Financial Services, KKR Financial, Microsoft Corporation, Fenwick & West LLP 315 Montgomery Street 70.0% 60.4% 50.97 232,000 232,000 - - Bank of America, Regus 345 Montgomery Street 70.0% - - 64,000 - 64,000 - Total 555 California Street 93.3% $ $ Vornado's Ownership Interest 93.3% $ $ theMART: theMART, Chicago Motorola Mobility (guaranteed by Google), CCC Information Services, Ogilvy Group (WPP), Publicis Groupe (MSL Group, Medicus Group, Razorfish), 1871, Yelp Inc., Paypal, Inc., Allscripts Healthcare, Chicago School of Professional Psychology, Innovation Development Institute, Inc., Chicago Teachers Union, -Office 100.0% 96.8% $ 34.79 1,925,000 1,925,000 - ConAgra Foods Inc., Allstate Insurance Company Steelcase, Baker, Knapp & Tubbs, Holly Hunt Ltd., -Showroom/Trade show 100.0% 98.8% 44.66 1,630,000 1,630,000 - Allsteel Inc., Herman Miller Inc., Knoll Inc., Teknion LLC -Retail 100.0% 97.9% 44.76 88,000 88,000 - 100.0% 97.8% 39.35 3,643,000 3,643,000 - $ 550,000 Other 50.0% 100.0% 36.14 19,000 19,000 - 34,229 Total theMART 97.8% $ - $ Vornado's Ownership Interest 97.8% $ - $ 'Weighted Average Annual Rent PSF excludes ground rent, storage rent and garages. Represents the contractual debt obligations. - 42 - REAL ESTATE FUND PROPERTY TABLE Weighted Square Feet Fund Average Under Development % % Annual Rent Total or Not Available Encumbrances Property Ownership Occupancy PSF (1) Property In Service for Lease (in thousands) (3) Major Tenants VORNADO CAPITAL PARTNERS REAL ESTATE FUND: New York, NY: Lucida, 86th Street and Lexington Avenue (ground leased through 2082) Barnes & Noble, Hennes & Mauritz, - Retail 100.0% 100.0% $ 205.07 95,000 95,000 - Sephora, Bank of America - Residential (39 units) 100.0% 92.3% 59,000 59,000 - 154,000 154,000 - $ 146,000 11 East 68th Street Retail 100.0% 100.0% 654.91 11,000 11,000 - - Belstaff, Kent & Curwen, Rag & Bone Crowne Plaza Times Square - Hotel (795 Keys) - Retail 75.3% 100.0% 393.53 15,000 15,000 - Hershey's, MAC Cosmetics - Office 75.3% 87.1% 39.78 220,000 220,000 - American Management Association 87.9% 62.36 235,000 235,000 - 310,000 501 Broadway 100.0% 100.0% 240.00 9,000 9,000 - 23,000 Capital One Culver City, CA: 800 Corporate Pointe - 2 buildings 100.0% 57.0% 36.92 243,000 243,000 - 60,094 Meredith Corp., West Publishing Corp., Symantec Corp., Syska Hennessy Group, X Prize Foundation Miami, FL: 1100 Lincoln Road - Retail 100.0% 100.0% 187.92 49,000 49,000 - Anthropologie, Banana Republic - Theatre 100.0% 100.0% 36.33 79,000 79,000 - Regal Cinema 94.51 128,000 128,000 - 66,000 Total Real Estate Fund 92.6% 81.0% - $ Vornado's Ownership Interest 27.4% 82.2% - $ (1) Weighted Average Annual Rent PSF excludes ground rent, storage rent, garages and residential. (2) Vornado's effective ownership through its Real Estate Fund and its co-investment is 33%. (3) Represents the contractual debt obligations. - 43 - OTHER PROPERTY TABLE Weighted Square Feet Average In Service Under Development % % Annual Rent Total Owned by Owned By or Not Available Encumbrances Property Ownership Occupancy PSF (1) Property Company Tenant (2) for Lease (in thousands) (3) Major Tenants Other Properties: New Jersey: Wayne Town Center, Wayne 100.0% 100.0% $ 27.53 655,000 192,000 443,000 20,000 $ - JCPenney, Costco, Dick's Sporting Goods, (ground leased through 2064) Nordstrom Rack, 24 Hour Fitness Maryland: Annapolis (ground and building leased through 2042) 100.0% 100.0% 8.99 128,000 128,000 - - - The Home Depot Total Other Properties 100.0% $ $ - Vornado's Ownership Interest 100.0% $ $ - (1) Weighted Average Annual Rent PSF excludes ground rent, storage rent, garages and residential. (2) Owned by tenant on land leased from the company. (3) Represents the contractual debt obligations. - 44 -
